Cobb, J.
1. If a married woman voluntarily and upon her own responsibility borrowed money and gave therefor a note.and mortgage, she. was bound by her contract, although her object in obtaining the loan was to raise money for the purpose of paying a debt due by her husband, and although this fact was known to the lender, if the latter was not the creditor to be thus paid, and had nothing to do with any arrangement or scheme between the husband and wife, looking to the accomplishment of the result intended. Nelms v. Keller, 103 Ga. 745, and cases cited.
2. The charges complained of in the present case were in substantial accord with the law as above announced; and the verdict, upon sufficient evidence to sustain it, settled adversely to the plaintiffs in error all disputed issues of fact. Judgment affirmed.

All the Justices concurring.

Foreclosure of mortgage. Before Judge Fite. Murray superior court. January 6, 1900.
J. W. Harris and J. J. Bates, for plaintiffs in error.
R. J. & J. Me Gamy, contra.